Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 28, 2018

                                     No. 04-17-00356-CR

                               EX PARTE JUAN ENRIQUEZ,

                  From the 81st Judicial District Court, Karnes County, Texas
                                   Trial Court No. 3862-G
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
       The motion to strike “applicant’s response to State’s brief” filed by Richard E. Langlois
on January 17, 2018 is hereby GRANTED.

                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court